—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered October 14, 1994, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While there is a potential burden-shifting effect to an admonition, delivered in the presence of the jury, that a defense opening statement be confined to matters that the defense intends to "prove”, the court’s admonition in this case did not constitute reversible error (see, People v Fabian, 213 AD2d 298, 298-299; People v Rodriguez, 211 AD2d 443; People v Robinson, 202 AD2d 225, 225-226). Under the circumstances of this case, "there is no realistic view that the court’s remarks could be interpreted so as to skew the burden of proof’ (People v Concepcion, 228 AD2d 204, 206). Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.